Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       17-JUN-2021
                                                       10:05 AM
                                                       Dkt. 38 OCOR




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
 ________________________________________________________________

        PROTECT AND PRESERVE KAHOMA AHUPUA‘A ASSOCIATION,
                  an unincorporated association,
            MICHELE LINCOLN, MARK ALLEN, LINDA ALLEN,
                   and CONSTANCE B. SUTHERLAND,
                Respondents/Plaintiffs-Appellants,

                                vs.

          MAUI PLANNING COMMISSION, COUNTY OF MAUI, and
                 STANFORD CARR DEVELOPMENT, LLC,
              a domestic limited liability company,
           Petitioners/Defendants-Appellees/Appellees.
 ________________________________________________________________

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIVIL NO. 14-1-0616(1))

                         ORDER OF CORRECTION
                          (By: McKenna, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court, filed
June 16, 2021, is corrected as follows:
          An indentation is added to the paragraph on page 27
beginning with the sentence, “However, even if Resolution 14-14 had
included HRS § 205A-26(2) among its listed exemptions, the Council
would not have been able to exempt the Project from HRS § 205A-
26(2)’s requirements.”
           On page 29, the attorney credits are amended to read:

Lance D. Collins
for PPKAA

Jennifer A. Lim
(Arsima A. Muller and
Craig G. Nakamura
with her on the briefs)
for Carr

Thomas W. Kolbe
(Moana M. Lutey and
Caleb P. Rowe
with him on the briefs)
for the Commission

           The Clerk of the Court is directed to take all necessary
steps to notify the publishing agencies of these
changes.
           DATED: Honolulu, Hawaiʻi, June 17, 2021.
                                /s/ Sabrina S. McKenna
                                Associate Justice




                                  2